Citation Nr: 1138896	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  03-07 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative arthritis, rated 10 percent disabling prior to January 5, 2004. 

2.  Entitlement to an increased rating for left knee instability, rated 10 percent disabling prior to January 5, 2004. 

3.  Entitlement to an initial rating greater than 30 percent for a total left knee replacement for the period beginning on March 1, 2005. 

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from November 1967 to March 1968.

This appeal arises to the Board of Veterans Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied a rating in excess of 10% for left knee instability and denied a rating in excess of 10 percent for left knee arthritis.

In January 2004, October 2007, and June 2010, the Board remanded the case for further development.

The RO granted a 100% temporary total rating for left total knee replacement surgery and convalescence effective from January 5, 2004, through February 28, 2005, under 38 C.F.R. § 4.30.  Following this period of temporary total rating, the RO assigned a single 30 percent rating for left total knee replacement effective March 1, 2005.  The Veteran has continued his appeal for a higher rating or ratings.  In the decision below, the Board will not discuss the period during which a temporary total rating was assigned (January 5, 2004, through February 28, 2005), as the maximum schedular benefit has been granted during that period of time.

Where a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has clearly raised the issue of TDIU due to his left knee disability.  As such, the issue is properly before the Board and has been added to page 1 to reflect the Board's jurisdiction.  Further development of the TDIU claim is necessary.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period prior to January 5, 2004, left knee instability was manifested by instability and buckling that causes loss of balance.   

2.  For the rating period prior to January 5, 2004, left knee arthritis was manifested by painful motion, painful use, crepitation on use, swelling, and decreased quadriceps strength; additional functional impairment due to pain was shown.  

3.  For the rating period beginning March 1, 2005, left total knee replacement residuals are manifested by severe pain on standing more than 15 minutes.  


CONCLUSIONS OF LAW

1.  For the rating period prior to January 5, 2004, the criteria for a 20 percent rating for left knee instability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).

2.  For the rating period prior to January 5, 2004, the criteria for a 20 percent rating for left knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5260 (2011).

3.  For the rating period beginning March 1, 2005, the criteria for a 60 percent rating for left total knee replacement residuals are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.71, § 4.71a, Diagnostic Code 5055 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate notice was not provided until October 2007; however, since then, the case was remanded and a supplemental statement of the case was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to initial adjudication, this timing problem can be cured by the Board remanding for the issuance of notice followed by readjudication of the claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), cures a timing defect).  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant was afforded a VA medical examination in November 2009, following convalescence from total knee replacement.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002)

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. August 4, 2011).  

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Left knee instability has been rated 10 percent disabling for the period prior to January 5, 2004, under Diagnostic Code 5257.  Under Diagnostic Code 5257, slight knee disability due to instability or subluxation warrants a 10 percent rating.  Moderate knee instability warrants a 20 percent rating and severe instability warrants a 30 percent rating.  38 C.F.R. §§ 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).  

The Veteran requested an increased rating in April 2001 and during an August 2001 VA compensation examination he reported left knee instability and buckling, causing him to lose his balance.  X-rays showed a loose body in the knee joint.  The report mentions that a knee brace had been ordered.  There is no other evidence that directly addresses the level of severity of left knee instability.  The Board therefore concludes that any left knee instability is manifested by instability and buckling that causes loss of balance.  

Comparing the manifestations of left knee instability and buckling that causes loss of balance with the rating criteria, the Board must choose among three levels of instability-slight, moderate, or severe.  The rating schedule provides no guidance for distinguishing among these three levels.  VA statute provides that the benefit of the doubt on any material fact must be resolved in favor of the Veteran.  With reasonable doubt resolved in favor of the Veteran, because there is instability that causes buckling and loss of balance, the criteria of a 20 percent rating are more nearly approximated for the period prior to January 5, 2004.  

Turning to a separate rating for left knee arthritis, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) The 20 percent and 10 percent ratings based on X-rays will not be combined with ratings based on limitation of motion.  Note (2) The 20 percent and 10 percent ratings based on X-rays will not be used in ratings listed under diagnostic codes 5013-5024.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).   

Limitation of extension of the leg at the knee (normal extension being to approximately 0 degrees) will be rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).    

A March 2001 VA out-patient treatment report notes left knee locking, pain on use, a limitation of 1 1/2 blocks of walking, and crepitus.  An August 2001 VA compensation examination report notes range of motion from zero to 100 degrees with pain.  Quadriceps muscle strength was moderate.  A December 2002 report notes range of motion to 110 degrees with pain.  The Veteran received a lidocaine injection for pain relief.  In September 2003, there was pain.  Range of motion was to 95 degrees, quad strength was 4/5, and a left knee replacement was planned.  In November 2003, there was constant, throbbing, sharp pain with swelling.  A total knee replacement was scheduled for December 8, 2003, but was performed on January 5, 2004.  

While the RO has assigned a 10 percent rating for painful limitation of motion, because the left knee pains are severe and because quadriceps weakness is also shown, the Board may consider a higher rating under the tenets of DeLuca, supra.  

For the period prior to January 5, 2004, left knee arthritis was manifested by painful motion, painful use, crepitation on use, swelling, and decreased quadriceps strength.  Additional functional impairment due to pain was shown.  These manifestations more nearly approximate the criteria of a 20 percent rating under Diagnostic Code 5260, that is, they more nearly approximate flexion limted to 30 degrees.  

Next for consideration are staged ratings.  The left knee was replaced by a prosthetic left knee joint on January 5, 2004, and the Veteran convalesced until March 1, 2005.  A temporary total rating was in place during that time.  Thus, the final "stage" will be the rating period that begins on March 1, 2005.  

During this final stage of the rating period, because the knee joint was replaced, it is no longer a natural knee joint subject to arthritis, although medical literature suggests that instability in a prosthetic knee joint may occur from time to time and the knee may still be subject to limitation of motion due to pain or other factors.  

A prosthetic knee joint is rated under Diagnostic Code 5055.  Diagnostic Code 5055 provides a total rating for one year following prosthetic replacement of a knee joint.  A total rating for more than one year has been assigned.  Following the total rating, a 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  

Diagnostic Code 5055 also provides for rating by analogy under Diagnostic Codes 5256, 5261, or 5262, where there are intermediate degrees of residual weakness, pain, or limitation of motion.  The minimum rating to be assigned for total knee replacement is 30 percent in all cases.  Thus, the Board must compare the current left knee prosthesis manifestations with Diagnostic Code 5055 and with Diagnostic Codes 5256, 5261, and 5262 to determine the most advantageous rating for the Veteran.  

In this case, the most advantageous rating for the Veteran is the 60 percent rating under Diagnostic Code 5055.  This exceeds any rating assignable under Diagnostic Codes 5256 (ankylosis), 5261 (extension), or 5262 (tibia and fibula impairment).  The 60 percent rating under Diagnostic Code 5055 is more nearly approximated because severe pain is shown.  

A July 2009 VA report notes that the Veteran still took morphine every 12 hours for chronic pain.  A November 2009 VA compensation examination report notes that 15 minutes of standing caused severe pain.  Evidence of severe pain in the prosthetic knee satisfies the criteria of a 60 percent rating under Diagnostic Code 5055.  Thus, the evidence demonstrates a distinct time period (a time period that begins on March 1, 2005) in which the service-connected symptoms meet the criteria for a 60 percent rating.  Hart, supra.  

After considering all the evidence of record, the Board finds that the evidence is favorable.  For the period beginning March 1, 2005, a 60 percent rating will be granted. 


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  This will be addressed in the REMAND portion of the decision.  


ORDER

For the rating period prior to January 5, 2004, a 20 percent rating for left knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.

For the rating period prior to January 5, 2004, a 20 percent rating for left knee arthritis is granted, subject to the laws and regulations governing payment of monetary benefits.

For the rating period beginning March 1, 2005, a 60 percent rating for left total knee replacement residuals is granted, subject to the laws and regulations governing payment of monetary benefits.  






REMAND

The Veteran has reported that his left knee disability precludes driving a truck, which had been his occupation.  This raises the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  As noted in the introduction, where the record reasonably raises the question of unemployability due to the disability for which an increased rating is sought, then TDIU must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, TDIU consideration involves schedular considerations, set forth at 38 C.F.R. § 4.16 (a), and extra-schedular considerations, set forth at 38 C.F.R. §§ 4.16 (b), 3.321(b).

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extra-schedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court offered a three-part test in Thun v. Peake, 22 Vet. App. 111 (2008), to determine whether an extra-schedular rating is warranted.  In Thun v Shinseki, 572 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit interpreted and then affirmed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit stressed that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In Smallwood v Brown, 10 Vet. App 93, 98 (1997) the Court reiterated, "It was established in Floyd v. Brown, 9 Vet. App. 88. 94-96 (1996), that the BVA cannot consider an extra-schedular rating in the first instance; ... 38 C.F.R. § 3.321(b) requires consideration in the first instance by the Under Secretary for Benefits..."  Because the Board cannot consider an extra-schedular rating in the first instance, the claim must be referred to the VA Central Office for consideration.  It does not appear that adjudication of the claim for a higher schedular rating for the left knee could have a preclusive effect on VA's further consideration of the functional effects caused by the disability, that is, on extra-schedular consideration.  The Board therefore need not defer adjudication of the increased schedular rating claim until all development contemplated under 38 C.F.R. § 3.321 (b) has been accomplished.   

Accordingly, this case is remanded to the AMC for the following action:

The AMC should develop the TDIU and extra-schedular claims as necessary.  Following development and re-adjudication, if the benefit is not granted, the AMC should submit the extra-schedular claim to VA's Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration in accordance with 38 C.F.R. § 3.321 (b).  Following that action, if the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim for benefits.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


